        Case 1:18-cv-11924-FDS Document 51-1 Filed 05/07/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
                  Plaintiff          )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              ) CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
                  Defendant          )
____________________________________)

                  AFFIDAVIT OF MATTHEW VANDERHOOP
         IN SUPPORT OF HIS EMERGENCY MOTION FOR A TEMPORARY
             RESTRAINING ORDER AND PRELIMINARY INJUNCTION

1. My name is Matthew Vanderhoop and I live at 17 Old South Road, Aquinnah,
   Massachusetts.


2. I am a Native American, born on the island of Martha’s Vineyard, and a member of the
   Wampanoag Tribe of Aquinnah, Massachusetts, where I inherited 17 Old South Road,
   Aquinnah, considered ancestral Indian Land, from my paternal grandfather, Leonard
   Vanderhoop Sr., and over the years, purchased adjoining parcels of Indian Land from family
   members, Wampanoag Tribal Members, and others.


3. My land, 17 Old South Road, Aquinnah, was landlocked and inaccessible, and the
   Wampanoag Tribe of Aquinnah granted me an easement across Tribal Lands, to access 17
   Old South Road. [See Dukes County Registry of Deeds, Book 977/Page 1025].


4. On or about April 24, 2007, I borrowed $850,000 from Sovereign Bank, with no money
   down or income verification, to access my property and to build a house on my land;
        Case 1:18-cv-11924-FDS Document 51-1 Filed 05/07/19 Page 2 of 2



   unfortunately, after making approximately $100,000 in mortgage payments, I fell behind on
   my monthly mortgage payments, of $5,090.72 with an interest rate of 5.99%.


5. My mortgage and promissory note has changed hands several times and I have been unable,
   to modify my high interest mortgage, despite my best efforts.


6. Recently, I have been negotiating with Selene Finance, LP, agent of Defendant, to
   temporarily modify my mortgage, or to reinstate my mortgage. I sent Selene a counteroffer to
   a temporary mortgage modification offer that they sent me; and offered to pay significantly
   more than the initial $850,000 loan.


7. Korde & Associates, P.C., agent for Defendant, responded to my counteroffer to Selene
   Finance, L.P., by sending me six (6) letters in one day, announcing that my home was to be
   sold at a 2:00 PM, May 15, 2019 auction sale.


8. I believe that my case against Wilmington is very strong and that I will prevail at a trial on
   the Merits.


9. My home is located on property that is unique, sacred, and has great significance to me, my
   family, and to older members of the Wampanoag Tribe of Aquinnah, who will be negatively
   impacted if an auction sale is held on May 15, 2019.


10. I am negotiating in good faith to modify my mortgage loan and Defendant will also be so
   motivated, if they are enjoined from holding an auction sale on May 15, 2019.


11. If Defendant is allowed to foreclose on my home, my family and I will suffer immediate and
   irreparable harm.


Signed under the pains and penalties of perjury this 7TH day of May 2019:


                                                             “/s/”Matthew Vanderhoop

                                                 2
